Citation Nr: 0816245	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-31 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for viral 
conjunctivitis.

2.  Entitlement to service connection for a rash on the back 
and neck.

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for a right foot 
condition.

5.  Entitlement to service connection for a right elbow 
condition.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for residuals of a head 
injury, to include a scar above the left eyebrow.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
September 2002.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for viral conjunctivitis, a rash condition, 
seizures, a right foot condition, a right elbow condition, a 
right shoulder condition, and residuals of a head injury.  
The veteran disagreed and timely appealed.

In February 2008, the veteran and his representative 
presented evidence in support of the veteran's claims at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  



Issues not on appeal

The April 2006 rating decision granted service connection for 
a right knee disability and for residuals of fractures of the 
left third and fourth metacarpal bones.  The veteran did not 
disagree with the decision regarding disability rating or 
effective date, thus those issues are not in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Board finds that the veteran has submitted evidence 
sufficient to require a medical examination.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a 
VA medical examination in service connection claims when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

The veteran submitted evidence of treatment for seizures.  A 
March 2005 letter from Dr. K.M., M.D., indicates that the 
veteran "may have had generalized seizures - etiology not 
clear."  An April 2005 letter from Dr. K.M. indicates that 
the veteran had "epilepsy better controlled."  A May 2005 
letter from Dr. K.M. indicates the veteran has "seizures 
well controlled," with medication.  The veteran suffered a 
head injury during service as is documented in his SMR in a 
December 9, 2001, entry, and the veteran testified that since 
the head injury, he has suffered symptoms which he has only 
recently had reason to believe may be associated with the 
seizures he experienced after service.  The medical evidence 
of record is remarkable in its paucity of a clear diagnosis 
or explanation of the etiology of the veteran's seizure 
condition.  The Board finds that the elements of McLendon 
have been met as to that issue.

The veteran also testified that he experiences constant dull 
pain in his right foot, right elbow, and right shoulder, and 
has so since active duty. The Board notes that he is 
competent to describe the symptoms, such as pain, that he 
currently experiences and has experienced in the past.  The 
veteran's SMR includes entries for right foot tendonitis, 
right elbow that pops, and right shoulder pain.  There is no 
diagnosis of those conditions; however, the veteran testified 
that the painful conditions have continued since his 
discharge.  There is no medical evidence of record that 
pertains to those claimed disabilities.

With regard to the residuals of a head injury, the veteran's 
SMR indicates that when he injured his head, he suffered a 
small cut near the left eyebrow that was closed with sutures.  
He testified that he has a scar from the injury and his 
representative indicated that the scar existed.  There is no 
medical evidence of the current condition of the scar.

With regard to the issues of entitlement to service 
connection for viral conjunctivitis and a rash on the back 
and neck, the veteran testified that the conjunctivitis was 
an acute illness during service, and that there no current 
conjunctivitis condition.  See hearing transcript at page 12.  
Similarly, the veteran testified that he had never received a 
diagnosis of a rash that occasionally appears on his neck and 
back.  It appears from the testimony that both conditions 
have manifested on several occasions since his discharge, but 
were not currently manifested.  See hearing transcript at 
page 19.

Finally, the record does not include evidence that the 
veteran received notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  The veteran should be requested to 
provide a written statement indicating the 
injuries he incurred during service which 
he believes caused any current disability.  
The veteran should also provide any 
statements of individuals who may provide 
corroboration that the injuries and or 
symptoms occurred during service.  Any 
response, or lack thereof, should be 
documented in the veteran's VA claims 
folder. 

3.  The veteran should be accorded a 
medical examination by a medical 
practitioner who should determine the 
nature and degree of any seizure disorder 
the veteran may manifest.  The examiner 
should review the veteran's claim folder, 
specifically including this Remand.  The 
examiner should express an opinion whether 
it is likely as not that the veteran's 
current seizure disorder is related to any 
injury incurred during service.  Any 
appropriate diagnostic testing and 
consultation with specialists should be 
undertaken, if deemed to be necessary by 
the examiner.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

4.  The veteran should be accorded a 
medical examination by a medical 
practitioner who should determine the 
nature and etiology of the veteran's 
painful right foot, right elbow and right 
shoulder.  The examiner should review the 
veteran's claim folder, specifically 
including this Remand.  The examiner 
should express an opinion whether it is 
likely as not that the veteran's current 
right foot, right elbow or right shoulder 
disorder are related to any injury 
incurred during service.  Any appropriate 
diagnostic testing and consultation with 
specialists should be undertaken, if 
deemed to be necessary by the examiner.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  The veteran should be accorded a 
medical examination by a medical 
practitioner who should determine the 
nature and manifestation of any scar near 
the left eyebrow, rash on the back and 
neck, and any chronic conjunctivitis 
condition.  The examiner should review the 
veteran's claim folder, specifically 
including this Remand.  The examiner 
should express an opinion whether it is 
likely as not that the veteran's current 
scar is related to any injury incurred 
during service.  The examiner should also 
opine whether the veteran's history of 
rash and conjunctivitis reveal a 
persistent and chronic condition that is 
related to the conditions manifested 
during service.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

6.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for  right foot, right 
elbow and right shoulder disorders, and 
residuals of a head injury to include a 
scar near the left eyebrow.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



